Opinion filed October 4, 2007 















 







 



Opinion filed October 4,
2007 
 
 
 
 
 
 
                                                                       
In The
                                                                             

    Eleventh Court of Appeals
                                                                  
__________
 
                                                         
No. 11-07-00241-CV 
                                                   
__________
 
                         
MANUEL GRANILLO, SR. ET AL,
Appellants
 
                                                            
V.
 
                                
MONTY KENT MCKINZIE, Appellee
 

 
                                        
On Appeal from the 106th District Court
 
                                                        
 Gaines County, Texas
 
                                             
Trial Court Cause No. 05-09-15056
 

 
                                            
M E M O R A N D U M    O P I N I O N
The trial court granted Monty Kent McKinzie=s motion for partial summary
judgment.  Appellants have written this court that, if this order does not
dispose of all of the issues and the parties, then they agree their appeal is
premature.  A severance order is not before this court.  Therefore,
the partial summary judgment does not appear to be appealable at this time.
The appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
October 4, 2007
Panel consists of:  Wright,
C.J.,
McCall, J., and
Strange, J.